                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK




NICHOLAS PARKER, on behalf of himself
and all others similarly situated,


                                                 Case No. 1:17-cv-05353
                               Plaintiff,

       v.

UNITED INDUSTRIES CORPORATION,



                             Defendant.




                                    Declaration



                                            of



                                COLIN B. WEIR


                                   May 3, 2019



     REFERENCES MATERIALS DESIGNATED "CONFIDENTIAL" AND "HIGHLY

     CONFIDENTIAL ATTORNEYS' EYES ONLY" UNDER PROTECTIVE ORDER
FILED UNDER SEAL
